COURT OF APPEALS
                           SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 02-16-00177-CR


JORDAN ASHLEY LEIGHTON                                               APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

          FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY
                    TRIAL COURT NO. CCL1-15-0641

                                     ----------

                          MEMORANDUM OPINION1

                                     ----------

     On March 21, 2016, a jury convicted Appellant Jordan Ashley Leighton of

driving with an invalid license with a prior conviction,2 and the trial court

sentenced Appellant to serve ninety days’ confinement in jail and pay a $500

fine. Appellant did not file a motion for new trial. The notice of appeal was

     1
         See Tex. R. App. P. 47.4.
     2
         See Tex. Transp. Code Ann. § 521.457(a), (f) (West 2013).
therefore due April 20, 2016,3 but Appellant did not file a notice of appeal until

May 5, 2016. Appellant did not file a motion for extension of time to file a notice

of appeal.4

      We notified the parties of our concern that we lack jurisdiction over this

appeal because the notice of appeal was untimely filed and warned that unless

we received a response by May 16, 2016, showing grounds for continuing the

appeal, the appeal could be dismissed. We have received no response.

      A notice of appeal that complies with the requirements of rule 26 is

essential to vest this court with jurisdiction.5     The Texas Court of Criminal

Appeals has expressly held that without a timely filed notice of appeal or motion

for extension of time, this court cannot exercise jurisdiction over an appeal.6

      Accordingly, we dismiss this appeal for want of jurisdiction.7




      3
          See Tex. R. App. P. 26.2(a)(1).
      4
        See Tex. R. App. P. 26.3 (allowing appellate court to extend deadline for
filing notice of appeal if appellant files a notice of appeal and motion for extension
within fifteen days after the deadline for filing notice of appeal).
      5
       See Tex. R. App. P. 26.2(a)(1); Castillo v. State, 369 S.W.3d 196, 198
(Tex. Crim. App. 2012).
      6
       Castillo, 369 S.W.3d at 198; Olivo v. State, 918 S.W.2d 519, 522 (Tex.
Crim. App. 1996).
      7
          See Tex. R. App. P. 43.2(f).


                                            2
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 30, 2016




                              3